UNITED STATES DISTRICT COURT                                       T>lp
EASTERN DISTRICT OF NEW YORK
                                                         -X

 DANIELA QUIROZ,on behalf of herself and
 others similarly situated.


                              Plaintiff,
                                                                  MEMORANDUM & ORDER

               -against-                                             17-CV-7348(NGG)(JO)

 BEAVERTON FOODS,INC.,


                              Defendant.
                                                         -X


NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Daniela Quiroz brings this putative class action against Beaverton Foods, Inc., a

food manufacturer based in Oregon, challenging Defendant's advertising and marketing of its

product, the 10 oz. version ofInglehoffer® Original Stone Ground Mustard (the "Product").

Plaintiff alleges that Defendant's use oflabels stating that the Product contains'No

Preservatives" is, among other things, misleading. (Am. Compl.("FAC")(Dkt. 21) 1.)

Plaintiff asserts multiple causes of action, including violations ofNew York General Business

Law("GBL")and common law fraud. (Id.          62-93.)

       Defendant moves to dismiss the Plaintiffs amended complaint pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), and arguing that the amended complaint fails to satisfy

the pleading standards of Rules 8(a) and 9(b). (Mot. to Dismiss(Dkt. 23); Mem.in Support of

Mot. to Dismiss("Mem.")(Dkt. 23-1).) For the reasons set forth below, Defendant's motion is

GRANTED in part and DENIED in part.
I.      FACTUAL BACKGROUND

        Plaintiff challenges Defendant's labeling ofthe Product as containing'No

Preservatives." (FAG If 1.) She contends that this statement is misleading because the Product

actually contains citric acid, an alleged preservative. (Id. Iflf 1,12-13.) Plaintiff alleges that

Defendant would have known that citric acid functions as a preservative in the Product because,

upon information and belief. Defendant employs food scientists familiar with the basic properties

of citric acid. (Id. If 49.) Plaintiff asserts that "[b]y representing that the Product has'No

Preservatives,"' Defendant "capitalized on consumers' preference for less processed foods with

fewer additives" and "the special value that reasonable consumers attach to preservative-free

foods and beverages." (Id. Iflf 46,48.) In this way. Defendant's misleading label gave it a

"marketing advantage over competitors that do not engage in such deceptive conduct." (Id ^

48.)

        Plaintiff alleges that on November 8,2017, she purchased the Product at a Target

department store in Elmhurst, Queens for $2.51, and that she relied on the "No Preservatives"

label in deciding to make this purchase. (Id ^ 9.) She contends that she would not have

purchased the Product"had she known the truth about it." (Id) Further, she states that if

encounters the Product again, she "could not rely on the truthfulness ofthe packaging, absent

corrective changes to the packaging." (Id)

        Plaintiff brings this action on behalf of a nationwide class or, in the alternative, a New

York class. (Id. ^1f 3, 50.)

n.      PROCEDURAL fflSTORY

     Plaintiff initiated this action on December 18,2017, naming Beaverton Foods as the sole

defendant. (See Compl.(Dkt. 1)If 3.) On March 8, 2018,the court granted Defendant leave to

move to dismiss the original complaint. (See Mar. 8, 2018 Min. Entry.) On June 7, 2018,

                                                   2
Plaintiff filed the amended complaint, which includes a declaration from a food scientist. (See

FAC; Declaration of Marc Meyers("Meyers Decl.")(Dkt. 21-2).) The amended complaint

contains four claims. (FAC      62-93.) The first and second claims seek injunctive relief and

damages, respectively, imder GBL § 349. (Id          62-78.) The third claim is for a violation of

GBL § 350. (Id.      79-87.) The fourth-claim is for common law hand. (Id          88-93.) Plaintiff

asserts that this court has jurisdiction over her claims under 28 U.S.C. §1332 because she is a

citizen ofNew York and Defendant is a corporation organized under the laws of Oregon with its

headquarters in Oregon. (Id      9-10.) Accordingly,this is a class action in which a member of

the putative class is a citizen of a different state than Defendant, and the amount in controversy

exceeds five million dollars. (Id H 5 (citing 28 U.S.C § 1332(d)(2)).) In addition. Plaintiff

claims that the court has jurisdiction over the action under 28 U.S.C. 1332 because the matter in

controversy exceeds $75,000 and is between citizens of different states. (Id ^ 6.)

    Defendant's motion to dismiss was fully briefed and filed on August 16, 2018. (See Mot. to

Dismiss.)

m.      LEGAL STANDARDS

        A.      Rule 12(b)(1)

        A Rule 12(b)(1) motion tests the court's subject-matter jurisdiction to hear a claim or

case.       Fed. R. Civ. P. 12(b)(1). Under Rule 12(b)(1), the court must dismiss a claim "when

the ... court lacks the statutory or constitutional power to adjudicate it." Makarova v. United

States, 201 F.3d 110,113(2d Cir. 2000). When considering a Rule 12(b)(1) motion,the court

"must take all uncontroverted facts in the complaint... as true, and draw all reasonable

inferences in favor ofthe party asserting jurisdiction." Tandon v. Captain's Cove Marina of

Bridgeport, Inc., 752 F.3d 239,243(2d Cir. 2014). Nevertheless,"the party asserting subject

matter jurisdiction 'has the burden of proving by a preponderance ofthe evidence that it exists,"'
                                                 3
id.(quoting Makarova. 201 F.3d at 113), and courts evaluating Rule 12(b)(1) motions may

consider evidence outside the pleadings. Morrison v. Nat'l Austl. Bank Ltd.. 547 F.3d 167, 170

(2d Cir. 2008).

        B.      Rule 12(b)(6)

        The purpose of a motion to dismiss for failure to state a claim under Rule 12(b)(6) is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark. 508 F.3d 106,112

(2d Cir. 2007). In reviewing a complaint, the court must accept as true all allegations offact, and

draw all reasonable inferences in favor ofthe plaintiff. ATSI Commc'ns. Inc. v. Shaar Fund,

Ltd.. 493 F.3d 87,98(2d Cir. 2007). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true,to 'state a claim to reliefthat is plausible on its

face.'" Ashcroftv. Iqbal. 556 U.S. 662,678(2009)fQuoting Bell Atl. Com, v. Twomblv.550

U.S. 544, 570(2007)). Under Federal Rule of Civil Procedure 8(a)(2), a "plausible" claim

contains "factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Lundv v. Catholic Health Svs. of Long Island Inc.. 711

F.3d 106,114(2d Cir. 2013)(quoting Iqbal. 556 U.S. at 678). Plausibility "is not akin to a

'probability requirement,'" but requires "more than a sheer possibility that a defendant has acted

unlawfully." Id, at 678(quoting Twomblv,550 U.S. at 556). "[M]ere 'labels and conclusions'

or 'formulaic recitation[s] ofthe elements of a cause of action will not do'; rather, the

complaint's Tflactual allegations must be enough to raise a right to relief above the speculative

level.'" Arista Records. LLC v. Doe 3.604 F.3d 110,120(2d Cir. 2010)(emphasis in original)

(quoting Twomblv.550 U.S at 555).

        C.      Rule 9(b)

        Allegations offraud, however, are subject to the heightened pleading standard of Rule

9(b), which requires that such claims "state with particularity the circumstances constituting

                                                  4
fraud." Fed. R. Civ. P. 9(b). Rule 9(b)thus imposes"two further burdens" on plaintiffs: one

related to the "the pleading ofthe circumstances ofthe fraud," and the other related to "the

pleading ofthe defendant's mental state." Loreley Fin.(Jersey)No.3 Ltd. v. Wells Fargo Sec.,

LLC.797 F.3d 160,171 (2d Cir. 2015). First, the complaint must "(1) detail the statements (or

omissions)that the plaintiff contends are fraudulent,(2)identify the speaker,(3)state where and

when the statements(or omissions) were made, and(4)explain why the statements (or

omissions) are fraudulent." Eternity Global Master Fund Ltd. y. Morgan Guar. Tr. Co. of

N.Y.. 375 F.3d 168,187(2d Cir. 2004)(internal quotation marks omitted). Second, while the

complaint may plead mental states "generally," Fed. R. Civ. P. 9(b), it must nonetheless contain

facts "that give rise to a strong inference offraudulent intent." Lemer y. Fleet Bank. N.A.,459

F.3d 273, 290-91 (2d Cir. 2006).

IV.    DISCUSSION

       A.      Motion to Dismiss Pursuant to 12(b)(1)

       Defendant argues that Plaintifflacks standing to seek injunctive relief under § 349

because she does not allege that she will buy the Product in the future and therefore does not

have any risk offuture or continuing harm. (Mem. at 23; Reply(Dkt. 23-11) at 10.)

       To satisfy the jurisdictional requirement of Article III ofthe Constitution,"(1)the

plaintiff must have suffered an injury-in-fact;(2)there must be a causal connection between the

injury and the conduct at issue; and(3)the injury must be likely to be redressed by a favorable

decision." Jewish People for the Betterment of Westhamnton Beach v. Vill. of Westhampton

Beach. 778 F.Sd 390,394(2d Cir. 2015)(quoting Cooper v. U.S. Postal Serv.. 577 F.3d 479,489

(2d Cir. 2009)). A plaintiff seeking to represent a class must personally have standing. Lewis v.

Casey. 518 U.S. 343,357(1996), and "a plaintiff must demonstrate standing separately" for each
form ofreliefsought Friends ofthe Earth. Inc. v. Laidlaw Envtl. Servs.(TOCt Inc., 528 U.S.

167,185 (2000).

        A plaintiff seeking prospective injunctive relief must prove the likelihood offuture or

cohtinuing harm. Pungitore v. Barbera. 506 F. App'x 40,41 (2d Cir. 2012)(summary order)

fciting Citv of Los Angeles v. Lvons.461 U.S. 95,11 (1983)). "[T]o meet the constitutional

minimum of standing to seek injunctive relief,[a plaintiff] must carry the burden of establishing

that 'he has sustained or is immediately in danger of sustaining some direct injury as the result of

the challenged official conduct.'" Shain v. Ellison. 356 F.3d 211,215(2d Cir. 2004)(quoting

Lvons,461 U.S. at 101-102). Evidence ofpast wrongs does not alone "show a present case or

controversy regarding injunctive relief...if unaccompanied by any continuing, present adverse

effects." Lvons.461 U.S. at 102(quoting O'Shea v. Littleton, 414 U.S. 488,495-96(1974)

(quotation marks omitted and alteration adopted)). There is no exception to demonstrating future

injury when the plaintiff is pursuing a class action. Buonasera v. Honest Co.. Inc.. 208 F. Supp.

3d 555,564(S.D.N.Y. 2016)(citing Simon v. E. Kv. Welfare Rights Org.,426 U.S. 26,40 n.20

(1976)).

       Here, Plaintiff does not allege that she will buy the Product again. (FAC ^ 9.) Instead,

she states that she "would not have purchased the Product had she known the truth about it" and

asserts that if she were to "encounter the Product in the future, she could not rely on the

truthfulness ofthe packaging, absent corrective changes to the packaging." (Id) Plaintiff does

not allege that she is being targeted or subjected to ongoing misconduct by Defendant, nor does

she allege any ongoing relationship with Defendant that would subject her to the possibility of

future harm. Cf Nicosia v. Amazon.com. Inc.. 834 F.3d 220,239(2d Cir. 2016)(finding that

plaintifflacked standing to seek injunctive relief where he "ha[d] not shown that he is likely to
be subjected to further sales by Amazon of[the products at issue]" because Amazon had already

ceased selling the products and plaintiff did not allege that "he intends to use Amazon in the

future to buy any products, let alone food or drug products generally or [the products at issue] in

particular"(emphasis in original)); Delgado v. Ocwen Loan Servicing. LLC.No. 13-CV-4427

(NGG)(RML),2014 WL 4773991, at *14(E.D.N.Y. Sept 24,2014)(finding standing to pursue

injunctive relief under California's consumer protection statute where plaintiffs alleged that

defendants' misleading practices were "ongoing,including conduct directed at them"). On the

contrary, Plaintiffs allegations illustrate that she is "now aware ofthe truth" and will likely "not

be harmed in the same way again." Davis v. Hain Celestial Group Inc., 297 F. Supp. 3d 327, 339

(E.D.N.Y. 2018).

        Because Plaintiff has not alleged "any real or immediate threat that the plaintiff will be

wronged again," Lyons, 461 U.S. at 111, the court finds that she has not established standing to

seek injunctive relief and her claim for injunctive relief under the GBL must be dismissed.

        B.     Motion to Dismiss Pursuant to 12(b)(6)

        Defendant moves to dismiss Plaintiffs claims under Rule 12(b)(6) on several grounds.

First, Defendant contends that Plaintiffs claims must be dismissed because they impermissibly

use state tort law to assert a private right of action for violation ofa federal law that is otherwise

lacking one. (See Mem. at 21-23; Reply at 7-9.) Second, Defendant argues that Plaintifffails to

plead sufficient facts to make out a violation of GBL §§ 349 and 350. (Mem. at 9-18; Reply at

2-7.) Finally, Defendant insists that Plaintiff's common law fraud claim fails because she does

not sufficiently allege fraudulent intent. (Mem. at 21-23; Reply at 10.)

               1.      Bar on Circumvention

       In Conbov v. AT & T Corp.. 241 F.3d 242,258(2d Cir. 2001), the Second Circuit

"established that a plaintiff cannot circumvent the lack of a private right of action for violation of

                                                  7
a New York state law by pleading his claim under GBL § 349." Broder v. Cablevision Svs.

Corp., 418 F.3d 187,199(2d Cir. 2005)(citing Conbov. 241 F.3d at 258). In Conbov,the

plaintiffs argued that the defendant engaged in a "deceptive act" within the meaning of GBL

§ 349 by violating GBL § 600,"which prohibits a creditor from communicating with 'the debtor

or any member of his family or household with such frequency or at such unusual hours or in

such a manner as can reasonably be expected to abuse or harass the debtor.'" Conbov,241 F.3d

at 257-58(quoting GBL § 601(b)). In Broder, the Second Circuit extended Conbov's holding to

the particular federal statute at issue in that case, stating that"[w]ithout deciding whether

Conbov's bar on circumvention applies to all federal statutes lacking a private right ofaction, we

hold that it does apply to 47 U.S.C. § 543(d)," which required certain cable operators to have a

uniform rate structure in the geographic areas in which they provide cable service. Broder,418

F.3datl99.


       Dismissal is thus appropriate for cases that predicate violations of state tort law on

conduct that was "not inherently deceptive but became problematic by virtue" of violating a

statute without a private right of action. Schlessinger v. Valspar Corp., 723 F.3d 396,399(2d

Cir. 2013)i"SchIessinger H"k see Treiber v. Aspen Dental Mgmt.,Inc., 635 F. App'x 1,3(2d

Cir. 2016)(summary order)(dismissing a § 349 claim agaiost a dental services company where

the claim was based on the fact that company's managers were not licensed dentists as required

by state statute but plaintiff did not allege "any other conduct that, in itself, might tend to deceive

consumers"(citation and quotation marks omitted)); Schlessinger v. Valspar Corp., 991 N.E.2d

190, 194(N.Y. 2013)f'Schlessinger I"1 (answering certified question and explaining that § 349

is limited to those practices which "may tend, in [themselves],to deceive consumers").

However, a "free-standing claim of deceptiveness...that happens to overlap with a possible
claim under [a statute without a private right of action]" does not violate the bar on

circumvention. Broder,418 F.3d at 200; accord Nick's Garage. Inc. v. Proenressive Cas. Ins. Co.

875 F.3d 107,128(2d Cir. 2017); M.V.B. Collision. Inc. v. Allstate Ins. Co., 728 F. Supp. 2d

205,219(E.D.N.Y. 2010);

         Here, Defendant reasons that Plaintiff's claims are "completely reliant" on the FDA's

labeling requirements and run afoul of the bar on circumvention because she "seeks to do

nothing more than enforce" FDA labeling requirements, which have no private right of action.

(Mem. at 19.) Defendant emphasizes that Plaintiffs definition of"chemical preservatives" is

identical to that set forth in 21 C.F.R. § 101.22(a)(5), and that 21 C.F.R. § 101.22 "also contains

specific requirements for how chemical preservatives must be identified on the product label."

(Id at 19-20 (citing 21 C.F.R. § 101.22(c), Q).)^

         Plaintiff counters that she makes a "fi:ee-standing claim of deceptiveness" predicated on

"the contradiction between Defendant's'No Preservatives' representation and the truth about

citric acid." (PI. Mem. in Opp'n to Mot. to Dismiss ("PI. Opp'n")(Dkt. 28-8) at 3.) This

contradiction, she argues,"does not depend on the existence of any law lacking a private cause

of action." (Id)



^ 21 C.F.R. § 101.22(a)(5) defines a chemical preservative as "any chemical that, when added to food, tends to
prevent or retard deterioration thereof..." 21 C.F.R. § 101.22(c)provides that "[a] statement of...chemical
preservative shall be placed on the food or on its container or wrapper ... as may be necessary to render such
statement likely to be read by the ordinary person under customary conditions ofpurchase and use ofsuch food." 21
C.F.R. § 101.22(j)requires that "[a] food to which a chemical preservative(s) is added shall, except when exempt
pursuant to § 101.100 bear a label declaration stating both the common or usual name ofthe ingredient(s) and a
separate description of its function, e.g., 'preservative','to retard spoilage','a mold inhibitor','to help protect
flavor' or 'to promote color retention'."
        The FDA promulgated 21 C.F.R. § 101.22 under authority granted by the Food,Drug, and Cosmetic Act
        ("FDCA"), as amended by the Nutrition Labeling and Education Act("NLBA"), which mandates the
        identification of chemical preservatives. See 21 U.S.C. § 343(k). The FDCA does not provide a private
        right of action. 21 U.S.C. § 337(a); Merrell Dow Pharms. Inc. v. Thompson.478 U.S. 804, 810(1986).
        The NLEA also contains an express preemption clause, preventing state and local governments from
        adopting food labeling requirements that are "not identical" to the requirements ofthe FDCA. S^ 21
         U.S.C. 343-l(a)(3).
        The court agrees with Plaintiff. Plaintiff's complaint does refer to a statutory defiiiition

to support her contention that citric acid is a preservative, but her claim is not premised on a

violation offederal labeling requirements. Instead, it is based on the contention that the label

"No Preservatives" is misleading because the product does in fact contain preservatives. (FAC K

1-2). This conduct would constitute an "inherently deceptive" act, regardless ofthe existence of

the FDCA and its implementing regulations. Schlessinger II. 723 F.3d at 399.

       In a very similar case,the Eastern District ofPennsylvania recently held that a claim was

not barred for circumvention where the plaintiff alleged that the defendant had violated § 349 by

labeling certain foods as containing "No Preservatives," when in fact they contained

preservatives as defined by 21 C.F.R. § 101.22(a). Hu v. Herr Foods("Hu IT'T No. 2:16-cv-

05037, slip op. at 3 n.4(E.D. Pa. Sept. 25,2017). Although the plaintiffs complaint referred to

a statutory definition as a benchmark,the court held that the claim was "not premised on a

violation of 21 C.F.R. § 101.22(a)(5), which requires that food packaging ingredient panels

contain the description 'preservative' for any ingredient that functions as a preservative." Id.

       The cases cited by Defendant, each of which involved claims that a defendant's conduct

was deceptive because the conduct violated federal regulations, do not compel a contrary result.

See PDK Labs. Inc. v. Friedlander. 103 F.3d 1105,1113(2d Cir. 1997)(suggesting that

plaintiffs "dogged insistence" that the defendant sells their weight loss products "without proper

FDA approval" illustrates that the plaintiffs "true goal is to privately enforce alleged violations

ofthe FDCA"); Solak v. Hain Celestial Group.Inc.. No. 3:17-CV-0704, 2018 WL 1870474, at

*9(N.D.N.Y. Apr. 17, 2018)(explaining that to the extent that the complaint could be read as

attempting to use an alleged FDCA violation as a separate basis for supportiag Plaintiffs' state

law consumer protection claims, those claims fail); Verzani v. Costco Wholesale Corp.. No. 09-



                                                 10
CIV-2117(CM),2010 WL 3911499, at *3(S.D.N.Y. Sept. 28,2010)(observing that plaintiff's

"persistent allegations" that the alleged mislabeling "violates the FDCA and the Food and Drug

Administration's regulations on the labeling of'shrimp cocktails' indicates that his true purpose

is to privately enforce alleged violations ofthe FDCA"), affd.432 F. App'x 29(2d Cir. 2011)

(sununary order).

         The court finds therefore that Plaintiffs claims do not violate the bar on circumvention.^

                  2.        Plaintiffs Claims under N.Y. GBL $$ 349 and 350

         Section 349 prohibits "[d]eceptive acts or practices in the conduct of any business,trade

or commerce or in the furnishing of any service." N.Y. GBL § 349(a). Section 350 prohibits

"[f]alse advertising in the conduct of any business, trade or commerce." N.Y. GBL § 350. To



^ In Defendant's reply brief, Defendant argues for the first time that to the extent Plaintiffs claims do not rely on the
FDA's definition of preservative, they are preempted by the FDCA's labeling requirements for foods containing
chemical preservatives. (Reply at 8 (citing 21 U.S.C. § 343-l(a)(3)(establishing that "no State or political
subdivision of a State may directly or indirectly establish under any authority or continue in effect as to any food in
interstate commerce ... any requirement for the labeling offood ofthe type required by section ... 343(k) ofthis
title that is not identical to the requirement ofsuch section").)
         In Silva v. Smucker Nat. Foods. Inc.. No. 14-CV-6154(JG)(RML),2015 WL 5360022, at *4(E.D.N.Y.
         Sept. 14,2015), the court explained why a similar preemption argument failed. The plaintiff had brought a
         consumer fraud suit under § 349, claiming that the defendant had misleadingly labeled its root beer as
         "naturally" brewed. Id at *1. ITie defendant argued that the plaintiffs claims were preempted under §
         343-l(a)ofthe FDCA. Id. at *2. The court disagreed because:
                  [a]lthough the [complaint] discusses how Smucker's labeling violates the FDCA
                  and relevant FDA regulations... it does not go so far as to rest all of Smucker's
                  state law liability on violations offederal law. The [complaint] not only
                  challenges the ingredients list, it further alleges that Smucker's use ofthe words
                  "natural" and "naturally" on the label, packaging, and website misleads
                  consumers with respect to those ingredients.... As such, Silva has raised
                  different claims from those described in 21 U.S.C. § 343(k), and are thus beyond
                  the preemptive reach ofthe FDCA.
         Id. at *4(internal citations omitted).
         Here, Plaintiff similarly claims that Defendant made misleading representations on the Product's
         label and on their webpage selling the Product.(FAC 1-2.) Her claims do not, however,
         concern whether Defendant properly disclosed citric acid as an ingredient in the Product. In other
         words. Plaintiff does not seek to impose new labeling requirements that differ from federal
         disclosure requirements. Instead, she argues that Defendant should not be given "free rein to
         deceptively mischaracterize those ingredients on others parts of its label in contravention of state
         law." ^Silva. 2015 WL 5360022, at *5. Accordingly, her claims are not preempted.

                                                           11
state a claim under either section, a plaintiff must demonstrate that "a defendant has engaged in

(1)consumer-oriented conduct that is(2) materially misleading and that(3)plaintiff suffered

injury as a result ofthe allegedly deceptive act or practice." Orlander v. Staples. Inc.. 802 F.Sd

289, 300(2d Cir 2015)(quoting Koch v. Acker. Merrall & Condit Co.. 967 N.E.2d 675(N.Y.

2012)). Claims under §§ 349 and 350 are not subject to Rule 9(b)'s heightened pleading

standard. Ackerman v. Coca-Cola Co.. No. 09-CV-0395 (JG), 2010 WL 2925955, at *22

(E.D.N.Y. July 21,2010)(citing, inter alia. Pelman ex rel". Pelman v. McDonald's Corp.. 396

F.3d508,511 (2d Cir. 2005)).

        Defendant contends that Plaintiffs §§ 349 and 350 claims must be dismissed because she

has not pleaded sufficient facts to satisfy the second or third elements. (See Mem. at 9-17.)

                        a.      Material Misrepresentation

        A practice is materially misleading under § 349 when it is "likely to mislead a reasonable

consumer acting reasonably under the circumstances." Beth Israel Med. Ctr. v. Verizon Bus.

Network Servs.. Inc..No. ll-CV-4509(RJS),2013 WL 1385210, at *7(S.D.N.Y. Mar. 18,

2013)(quoting Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank.647 N.E.2d

741,745(N.Y. 1995)). Defendant argues that Plaintifffailed to allege sufficient facts to support

her claims of misrepresentation for two reasons. The court takes each in turn.

        First, Defendant contends that Plaintiff has failed to allege facts showing that citric acid

"actually functions as a preservative" in the Product. (Mem. at 11.) The complaint defines a

"chemical preservative" as "any chemical that, when added to food,tends to prevent or retard

deterioration thereof..." (FAC^ 13(quoting 21 C.F.R. § 101.22(a)(5)).) Based on this

definition. Plaintiff argues that "it is not necessary that [citric acid] function as a preservative in

every single instance for it to qualify as a preservative according to the FDA's definition, so long

as this is its general tendency." (Mem. at 6(quoting FAC H 19)(emphasis added).) Defendant
                                                  12
disagrees, arguing that "[u]nder Plaintiffs and the FDA's shared definition, an ingredient is not a

'chemical preservative' unless it actually functions as a preservative." (Mem. at 11.)^ Plaintiff

counters that because she is not attempting to enforce FDA labeling requirements, there is no

reason to accept the FDA's interpretation ofthe phrase "tends to." (IdL) Instead, she argues, the

word "tends" in the FDA definition should be understood to mean "to usually do a particular

thing." (PI. Opp'n at 6 (citing FAC ^ 14; MacMillion Dictionary).)

         In any case. Plaintiff argues, she has alleged sufficient facts showing that the citric acid in

the Product functions as a preservative such that the "No Preservatives" label is a

misrepresentation. ISee PL Opp'n at 6-9.) The amended complaint includes a declaration by

Dr. Marc Meyers, a food scientist. (Meyers Decl.) In his declaration, Meyers concludes that "it

is clear that citric acid functions as a preservative in the [Product] and acts as a pH-reducer,

antioxidant, and antimicrobial agent beyond just being used for tanginess and flavor effects."

rid. II36.) He bases this conclusion on the chemical properties of citric acid generally, its uses in

similar products, and the ingredients ofthe Product. (Id T|1[ 31-32.) He explains that, by

lowering the pH-levels ofthe other ingredients of the Product, the citric acid in the Product

"function[s] as an acidulant and therefore as a preservative." (Id f 31.) He also explains that the

citric acid sequesters metal ions in the Product, which "indirectly prevents oxidation ofthe

[Product] and impedes microbial growth."(Id H 32.)




^ As further support for Defendant's argument, Defendant points to the FDA's labeling regulations, which, it
contends, only require a product to be labeled as containing preservatives if"the ingredient actualFlvl functions as a
preservative in the product." (Mem. at 11 (emphasis added)(citing 21 C.F.R. § 101.22(j).) The court notes that 21
C.F.R. § 101.22(j) simply sets out the specific labeling requirements for products containing a chemical
preservative, which is that the label must "stat[e] both the common or usual name ofthe ingredient(s) and a separate
description of its function, e.g., 'preservative','to retard spoilage','a mold inhibitor', 'to help protect flavor' or 'to
promote color retention.'" 21 C.F.R. § 101.22(j).

                                                            13
         Accepting as true all allegations offact and drawing all reasonable inferences in favor of

the plaintiff, as the court must on a motion to dismiss,^ATSI Commc'ns. Inc. v. Shaar Fund.

Ltd.. 493 F.Sd 87, 98(2d Cir. 2007), the court agrees that Plaintiff has sufficiently alleged that

the citric acid in the Product functions as a preservative such that the label would be misleading

to the reasonable consumer.             Hu II. slip op. at 3 n.4(finding that amended complaint

sufficiently alleged that citric acid functioned as a preservative in the products at issue,

allegations that were supported by a declaration from Meyers in which he described the

properties of citric acid and how it functioned with the other ingredients of the defendant's

products).

         Second. Defendant insists that Plaintiff cannot demonstrate that the Product's "No

Preservatives" label is a material misrepresentation because she has not alleged that the citric

acid present in the Product is a "chemical preservative" as opposed to naturally occurring.

(Mem. at 16-18.) Defendant contends that this failure is fatal to Plaintiffs claim because

Plaintiffs definition of preservatives, drawn from 21 C.F.R. § 101.22(a)(5), is limited to

"chemical preservatives," which are artificially added to a product, rather than naturally

occurring in the ingredients ofthe product."^ (Id at 15-16.)

         Plaintiff acknowledges that "it may be true that only chemical preservatives need to be

identified in the Product's ingredients statement"(PI. Opp'n at 10); however, she underscores

that "this action does not concern the ingredients statement"(id). Plaintiff does not seek to




* The full text of21 C.F.R. § 1.01.22(a)(5) states that: "The term chemical preservative means any chemical that,
when added to food, tends to prevent or retard deterioration thereof, but does not include common salt, sugars,
vinegars, spices, or oils extracted from spices, substances added to food by direct exposure thereofto wood smoke,
or chemicals applied for their insecticidal or herbicidal properties." Note that this definition does not distinguish
between chemicals produced in a manmade laboratory and chemicals produced through the natural processes of
biological organisms.

                                                         14
enforce FDA regulations; therefore, she argues, regulatory standards that treat chemical and

natural preservatives differently are irrelevant.^

         The court agrees with Plaintiffthat the difference between "chemical preservative" and

"natural preservative" is immaterial to her claim because the label"No Preservatives" on the

Product is misleading if it contains preservatives, regardless of whether the preservative

substance in the Product is artificially added or naturally occurring. (PI. Opp'n at 10).

         Other courts considering similar claims under §§ 349 and 350 have likewise not drawn a

distinction between "chemical" and "natural" preservatives in determining whether a plaintiff

has alleged sufficient facts of material misrepresentation. See, e.g., Hu II, slip op. at 3 n.4

(denying motion to dismiss claims under § 349 without differentiating between "chemical" and

"natural" preservatives where complaint referred to 21 C.F.R. § 101.22(a)(5)for the definition of

a preservative); see also Silva, 2015 WL 5360022, at *8(denying motion to dismiss and holding

that whether the phosphoric acid in a particular product constitutes a preservative within the

definition of21 C.F.R. § 101.22(a)(5) is a "question offact that cannot be decided as a matter of

law"). The cases that Defendant cites are inapposite because they involve products claiming to

be "all natural" rather than those claiming to contain "no preservatives." See, e.g., Ries v.

Arizona Beverages USA. LLC.No. 10-01139 RS,2013 WL 1287416, at *4-*5(N.D. Cal. Mar.

28,2013)(granting a motion for summary judgment emphasizing the difference between



^ For the same reason, Defendant's argument that Plaintiff must allege that citric acid is not an "incidental additive"
because "[ijncidental additives are exempt altogether from disclosure" likewise fails. (See Mem. at 15-16
(observing under N.Y. GBL § 349(d), it is a "complete defense that[an allegedly deceptive] act or practice is ...
subject to and compl[iant] with the rules and regulations of... any official... agency ofthe United States").) The
FDA regulation that Defendant cites, 21 C.F.R. § 101.100, states Aat "[ijncidental additives that are present in a
food at insignificant levels and do not have any technical or functional effect in that food" are "exempt from
compliance with the requirement^" that a label display the "common or usual name of each ingredient." 21 C.F.R.
§ 101.100(a)(3). However, Plaintiff is not seeking to enforce federal labeling disclosure requirements with respect
to an incidental additive; she is claiming that the label "No Preservatives" is a misrepresentation because citric acid,
which is disclosed in the ingredients panel ofthe Product, functions as a preservative therein.

                                                           15
"chemical" and "natural" ingredients because the underlying false advertising claims involved an

"All Natural" label, rather than a"No Preservatives" label); Brazil v. Dole Packaged Foods,

LLC.No. 12-CV-01831-LHK,2014 WL 2466559, at *5(N.D. Gal. May 30,2014)(finding, in

class action challenging "all natural" labels under FDA regulations and California labeling

regulations, that a class was ascertainable where defendants had shown that they used the same,

natural processes to create ascorbic and citric acids in all their products), class decertified in part

^2014 WL 5794873(N.D. Cal., Nov. 6, 2014).

         The court thus finds that Plaintiff has alleged sufficient facts to satisfy the material

misrepresentation element of§§ 349 and 350.

                         b.     Injury

         Plaintiff must also allege that she "suffered injury as a result ofthe [Defendant's]

allegedly deceptive act or practice." Orlander. 802 F.3d at 300(quoting Koch,967 N.E.2d at

675). "[A] plaintiff seeking compensatory damages must show that the defendant engaged in a

material deceptive act or practice that caused actual, although not necessarily pecuniary, harm."

Oswego,85 N.Y.2d at 25.

         Under Small v. Lorillard Tobacco Co.. 720 N.E.2d 892(1999), a plaintiff cannot plead a

cognizable injury by "set[ting] forth deception as both act and injury." Id at 898. Instead, to

make out a claim under either § 349 or § 350, a plaintiff must typically "allege that, on account

of a materially misleading practice, she purchased a product and did not receive the full value of

her purchase." Orlander. 802 F.3d at 302. This may come in the form of an overpayment or

"price premium," whereby a plaintiff pays more than she would have but for the deceptive

practice. See, e.g.. Koenig v. Boulder Brands. Inc.. 995 F. Supp. 2d 274, 288-89(S.D.N.Y.

2014).



                                                   16
        Here,Plaintiff alleges that she paid a price premium for the Product as a result of

Defendant's misrepresentations. (See FAC        37,41-42.) Specifically, she alleges that the

Defendant "denied [her and the putative class] the full benefit oftheir bargains" when "she paid

money for a Product that was represented to them as preservative-free, and then received a

Product that was preservative-laden and had significantly less value for them."(Id 41). These

allegations are sufficient to state a claim under the GBL. See, e.g.. Orlander. 802 F.Sd at 302

("[TJhere is no such rigid 'price premium' doctrine under New York law ....[a] plaintiff must

allege that, on account of a materially misleading practice, she purchased a product and did not

receive the full value of her purchase."); Silva. 2015 WL 5360022, at *13(finding the allegations

that the plaintiff"paid a price premium for [the defendant's product] due to [the defendant's]

misrepresentations" sufficient to state a claim under GBL section 349).

       Contrary to Defendant's contention, Plaintiff does not need to provide a comparison

product in order to support her price premium theory. S^ Greene v. Gerber Prod. Co.. 262 F.

Supp. 3d 38,69(E.D.N.Y. 2017). Defendant relies on Izquierdo v. Modelez Int'l. Inc.. No. 16-

cv-04697(CM),2016 WL 6459832(S.D.N.Y. Oct. 26,2016),for the proposition that Plaintiff

must point to a sufficiently similar comparison product in order to adequately allege a price

premium theory of injury(Mem. at 18.) However, as the court in Greene noted,"to the extent

that Izquierdo holds ... that Plaintiff must identify a precisely comparable product in order to

allege a GBL section 349 or 350 claim under a price premium theory, Izquierdo contradicts the

weight ofthe law in this Circuit." Greene. 262 F. Supp. 3d at 69. In fact,"[c]ourts routinely

allow complaints that lack allegations of both cheaper and exactly comparable products to

survive motions to dismiss." Id (collecting cases).




                                                17
        The Court therefore denies Defendant's motion to dismiss Plaintiffs claims under §§349

and 350 for failure to allege material misrepresentation or injury.

                3.      Common Law Fraud

        Plaintiffs fourth claim against Defendant is for common law fraud. (FAC           88-93). In

order to successfully plead a claim offraud, a plaintiff must allege:(1)"a material

misstatement,"(2)"known by the perpetrator to be false,"(3)"made with an intent to deceive,"

(4)"upon which the plaintiff reasonably relies," and (5)damages. Rotterdam Ventures v. Ernst

& Young.300 A.D.2d 963,964(N.Y. App. Div. 2002). A party alleging fraud must also "state

with particularity the circumstances constituting fraud or malice," Fed. R. Civ. P. 9(b), and allege

facts "that give rise to a strong inference of fraudulent intent," Lemer.459 F.3d at 290-91. A

strong inference offraudulent intent may be established either "(a) by alleging facts to show that

defendants had both motive and opportunity to commit fraud, or(b)by alleging facts that

constitute strong circumstantial evidence of conscious misbehavior or recklessness." Id.

(quoting Shields v. Citytrust Bancorp.. Inc.. 25 F.3d 1124, 1128(2d Cir. 1994)). "The simple

knowledge that a statement is false is not sufficient to establish fraudulent intent, nor is a

defendants' 'generalized motive to satisfy consumers' desires [or] increase sales and profits.'"

Davis. 297 F. Supp. 3d at 337(quoting In re Frito-Lav N. Am..Inc. All Nat. Litig.. No. 12-MD-

2413(RRM),2013 WL 4647512, at *25(E.D.N.Y. Aug. 29,2013)).

       Caselaw provides examples of allegations that are sufficient to support an inference of

fraudulent intent in consumer fraud actions concerning misleading labels. In Greene, court held

that the plaintiff had adequately pleaded facts to support an inference of"conscious misbehavior

or recklessness" by alleging that the defendant was familiar with an empirical study that directly

contradicted the statement made on their product's label and that the FDA had informed the

defendant that its label was misleading. 262 F. Supp. 3d at 73-74. In Hughes v. Ester C Co.. 930
                                                 18
F. Supp. 2d 439, 473(E.D.N.Y. 2013), the court held that a plaintiff had sufficiently alleged

fraudulent intent by alleging the defendant's awareness offalsity—^through knowledge of"an

alleged lack ofsupporting scientific evidence for defendants' claims," a scientific study

disputing several ofthe defendant's principal representations, and FTC settlements in cases

involving similar allegations offraudulent misrepresentations—and that the defendant profited

from its misleading advertising tactics. Id In contrast, a plaintiff cannot support an inference of

fraudulent intent by alleging, without support, that"a large company such as the defendant

would have learned" as part of its ordinary course of business that its labels were misleading.

Rodriguez v. Hanesbrands Inc.. 17-CV-1612(DLI)(RLM),2018 WL 2078116, at *8(E.D.N.Y.

Feb. 20,2018), adopted bv. 2018 WL 1686105 (E.D.N.Y. Mar. 30, 2018).

       Here,Plaintiff supports her claim offraudulent intent by alleging:(1)that Defendant had

a motive to misrepresent whether the Product contained preservatives in order to gain a

"marketing advantage over competitors that do not engage in such deceptive conduct"(FAC

K 48), and (2)that Defendant knew that its "No Preservatives" label was false because "[u]pon

information and belief. Defendant employs food scientists who are familiar with the basic

properties of citric acid" and "[t]hus. Defendant knew that citric acid was a preservative"(id.

45-49).

       These allegations amount to simple knowledge that the Product's label is false and a

generalized motive to increase sales ofthe Product. These allegations are not sufficient to

support an inference offraudulent intent. Davis, 297 F. Supp. 3d at 337. Because the Plaintiff

has not made sufficient allegations ofscienter in her complaint, her claim ofcommon law fraud

must be dismissed. Id.




                                                19
V.     CONCLUSION

       For the foregoing reasons, Defendant's motion to dismiss is GRANTED in part and

DENIED in part. Plaintiffs claim for injunctive relief under N.Y. GBL § 349(Count I) and her

claim for common law fraud (Count IV)are dismissed. Plaintiffs claims for damages under

N.Y. GBL §§ 349 and 350(Counts n and III) may proceed to discovery.


       SO ORDERED.

                                                                  s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                       NICHOLAS G. GARAUlFIS
       March 3/ ,2019                                           United States District Judge




                                            20
